Citation Nr: 1115034	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He claims that he developed bilateral hearing loss due to in-service noise exposure, primarily from jet engines.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

In that regard, the Board notes that the Veteran was afforded a VA examination in August 2007 in connection with his claim.  After reviewing the medical records and performing a physical examination, the examiner diagnosed the Veteran with bilateral hearing loss and opined that the hearing loss was not related to the Veteran's military service.  The examiner based her rationale on the fact that the Veteran had normal hearing at entrance, in service, and at the time of his separation.

Initially, the Board notes that prior to November 1967 audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, in order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  In this case, the VA examiner did not indicate whether she had converted any audiometric results using ASA standards to ISO-ANSI standards.  The Board finds this significant, as the Veteran's converted hearing acuity at 2000 Hertz at entrance was 25 decibels and the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner, however, stated that the Veteran had normal hearing at entrance.  That said, the Board does note that the Veteran's measured hearing acuity at separation showed a marked improvement at most frequency levels from testing done at entrance into service.  

The above notwithstanding, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

In this case, the Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  As noted above, the August 2007 VA examination found the Veteran to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  However, the examiner stated that the hearing loss was not caused by or the result of his military noise exposure.  She did not provide any explanation of that statement other than the normal hearing tests in service, including at separation.  It would have been helpful had the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims file to the August 2007 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge and that the Veteran's MOS of aircraft mechanic lends credence to his representations of such noise exposure.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  In addition, the examiner should consider, and discuss as appropriate, any post-service occupational and recreational noise exposure and the January 2003 private audiologic analysis wherein it was noted that the Veteran had decreased hearing since October 2000.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


